Opinion.
Arnold, J.:
Responding to the errors assigned in this cause, we conclude, ■first, that as no objection was made to the affidavit and bond and warrant in the lower court, none can be made here; second, that the landlord was not required to pursue the remedy provided by section 1854 of the Code; and third, that it was error for the jury not to assess the separate value of the property levied on and replevied.
The judgment is reversed, the verdict is not disturbed, and the cause remanded in order that a writ of inquiry may be awarded •to ascertain the separate value of the properly.